Citation Nr: 0824398	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-28 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to October 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right knee condition is not causally or etiologically 
related to active military service.


CONCLUSION OF LAW

A right knee condition was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in June 2003, October 2003 and June 2005.  
The letters addressed all four notice elements.  Although the 
June 2005 letter, which contained the second and third notice 
elements, was not sent prior to the initial unfavorable 
decision by the AOJ in January 2004, subsequently, in July 
2006, a statement of the case (SOC) was issued.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of the notice requirements is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159  
Here, VA obtained the veteran's available service medical 
records, VA treatment records from the VA Medical Center in 
Houston, Texas, including the associated outpatient clinics, 
and private medical records pertinent to the years after 
service.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for her claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of a right knee condition.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The first evidence of right knee pain was not until August 
1967, approximately 4 years after her release from active 
duty in October 1963.  In addition, as will be discussed in 
more detail below, the more probative medical evidence does 
not indicate a causal connection between the veteran's 
current right knee condition and the veteran's service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that 
the Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee condition.  In her June 2003 claim, the veteran stated 
that, in approximately July 1963, she fell while marching and 
injured her right knee.  However, her service medical records 
are negative for any complaints, treatment, or diagnosis of a 
right knee condition.

Importantly, the post service medical evidence suggests that 
the veteran first sustained an injury to her right knee in 
1992 when she tripped and fell over her puppy, nearly thirty 
years after her separation from service.  Furthermore, 
private medical records dated in 2004 and 2005 indicate that 
the veteran sustained another injury to the right knee in 
April 2004, approximately forty years after she separated 
from service.  Although an August 1967 Navy Hospital 
treatment record shows that the veteran was seen for knee 
pain, the medical evidence of record does not show that the 
veteran sought any treatment during or immediately following 
her period of service, nor did she seek any further treatment 
after this incident, or for many decades thereafter.  Thus, 
to the extent the veteran may have had any symptomatology 
shortly after her period of service in August 1967, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to the diagnosis of her current 
right knee condition.  Therefore, the Board finds that a 
right knee condition did not manifest during service or for 
many years thereafter.

The Board finds it significant that the veteran did not 
report any right knee problems during service to any of her 
treating physician's for many years while receiving treatment 
for her right knee condition.  Because these records were 
generated with a view towards ascertaining the veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

The Board does observe two private medical opinions dated in 
August 2006 and January 2007 indicating that the veteran's 
current right knee condition originated during service.  
However, the private medical examiners did not state any 
reasons and bases for their conclusions, nor did they have 
the veteran's service medical records or claims file 
available for review.  Furthermore, these private medical 
opinions were made only after the veteran was notified in the 
July 2006 SOC and the November 2006 SSOC that her claim was 
denied because there was no medical evidence corroborating 
her claim that her right knee condition began during service.

Based on this record, the Board finds that there is a 
question as to whether the veteran has a right knee condition 
as a result of her military service.  The law is clear that 
it is the Board's duty to assess the credibility and 
probative value of evidence, which includes medical opinions.  
Provided that a medical opinion offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds what 
amounts to a lack of medical evidence to be more probative 
than the August 2006 and January 2007 private medical 
opinions.  Although the private physicians indicated that the 
veteran's right knee condition had originated during her 
active service, there was no indication that they had 
reviewed the veteran's entire claims file or service medical 
records.  In fact, it appears that the only evidence the 
private physicians reviewed was the undocumented military 
history as provided by the veteran.  The private physicians 
merely stated that the veteran's right knee condition began 
in service without a review of any further evidence.  
Therefore, the Board finds what amounts to the lack of 
medical evidence documenting a service-related right knee 
injury to be more probative of the issue of whether the 
veteran's right knee condition began during service than the 
August 2006 and January 2007 private medical opinions.

Thus, the only other evidence linking the veteran's right 
knee condition to her service is her own contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that in a February 2004 statement, the veteran 
specifically stated that the marching, drills, falls and 
stumbles she sustained while part of the Navy Drill Team were 
the start of her right knee problems.  Regarding the 
veteran's statements that she has experienced right knee pain 
during and after service, the Board acknowledges that she is 
competent to testify what she experienced, i.e. she is 
competent to testify that she had right knee pain during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  

However, while the veteran can testify to experiencing right 
knee pain, the veteran, as a lay person, is not competent to 
testify that her current right knee pain was caused by the 
claimed incident during service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician or other health care 
professional.  Therefore, as a layperson, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  

Moreover, the Board does not afford significant weight to the 
other lay statements of record, which include several buddy 
statements, a statement from the veteran's friends, and a 
statement from the veteran's daughter.  It is the 
responsibility of the Board to assess the credibility and 
weight to be given to the evidence of record.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board has considered the lay 
statements provided by the veteran as well as her own 
contentions to the effect that she experienced a right knee 
injury during service and has suffered chronic right knee 
pain since that time.  However, these statements were 
provided for the record more than 40 years after the 
veteran's discharge from service and represent, at best, 
remote recollections.  Not only may the veteran and other 
laypersons' memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  The Board finds 
that the available service medical records, VA medical 
records and private treatment records are entitled to more 
probative weight than the recollections of the veteran, her 
friends and her daughter of events which occurred several 
decades previously.  The negative clinical and documentary 
evidence of the claimed injury is more probative than the 
remote assertions of the veteran and other lay persons made 
in the context of a claim for benefits.

In summary, the more probative medical evidence does not link 
the veteran's right knee condition to her military service.  
The evidence of a nexus between her current right knee 
condition and a right knee injury, if any, in service 
consists of the veteran's own statements made in conjunction 
with filing of her claim, statements of other laypersons also 
made in conjunction with her claim, and two private medical 
opinions also made in conjunction with her claim.  It is 
again worth noting that, laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
diagnosis or causation, and that it is the Board's duty to 
assess the credibility and probative value of evidence, which 
includes medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wray v. Brown, 7 Vet. App. 488 (1995).  After 
considering all the evidence under the laws and regulations 
set forth above, the Board concludes that the veteran is not 
entitled to service connection for a right knee condition 
because the more probative medical evidence does not reveal a 
nexus to an in-service event and the veteran's subsequent 
right knee problems.  Absent such a nexus, service connection 
may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right knee condition.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a right knee condition is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

ORDER

Entitlement to service connection for a right knee condition 
is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


